Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims domestic benefit of continuing application PCT/CN2019/073975 filed on 01-30-2019. 
Preliminary Amendment
Applicant submitted a preliminary amendment on 03-27-2019. The Examiner acknowledges the amendments and has reviewed the claims accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 10, 11 – 16, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (U.S. Patent Pub. No. 10,309,778 B2) in view of Vajda (U.S. Patent Application Pub. No. 2019/0171870 A1).
Regarding claim 1, Zhang teaches a computer-implemented method for extracting point cloud features for use in localizing an autonomous driving vehicle (ADV) (Col. 14:36-44; Zhang teaches the use of vehicle sensors for estimating pose of the vehicle relative to a local area), the method comprising: selecting a first set of keypoints from an online point cloud (910, Col. 15:56-67, Col. 17:51-55; Zhang teaches extracting plurality of points corresponding to salient features in an image frame), the online point cloud generated by a light detection and ranging (LiDAR) device on the ADV (210, Col.6:58-60; Zhang teaches receiving vehicle sensor data including data collected by LIDAR); extracting a first set of feature descriptors for the first set of (1020, Col. 17:61-66; Zhang teaches associating feature descriptors with each of the detected feature points in the image); locating a second set of keypoints on a pre-built point cloud map, each keypoint of the second set of keypoints corresponding to a keypoint of the first set of keypoint (1025, 1115, Col.20:62-67; Zhang teaches identifying a second set of feature points in a frame corresponding to the first set of feature points); extracting a second set of feature descriptors from the pre-built point cloud map (1030, Col. 21:1-8; Zhang teaches identifying a second set of features based upon associated feature descriptors); and estimating a position and orientation of the ADV based on the first set of feature descriptors, the second set of feature descriptors, and a predicted pose of the ADV (Col. 23:1-5; Zhang teaches determining changes in the pose of the vehicle based on the extracted first and second feature points).
	Zhang does not teach using a feature learning neural network on the ADV as a means for identifying keypoints in the acquired image frames. 
	Vajda is also in the field of computer vision and operates in the field related to object localization. Vajda teaches the method, wherein feature descriptors are extracted for a first set of keypoints using a feature learning neural network (230, 350, para. [0092]; Vajda teaches using a detection head which using a neural network to identify objects in the input features).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by incorporating the neural network that is taught by Vajda, to make the invention that identifies corresponding keypoints in acquired sensor data (Zhang) and inputs data into a feature recognizing neural network to identify different feature inputs (Vajda); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the built in computer to identify objects in features in images, further optimized for efficiency and accuracy (para. [0005], Vajda).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 2, Zhang n view of Vajda further teaches the method comprising constructing a cost volume from the first set of feature descriptors and the second of feature descriptors, each sub volume in the cost volume representing a matching cost between one of the first of keypoints and a corresponding keypoints of the second set of keypoints with a given offset (1030, 1115, Col. 18:30-44; Zhang teaches estimating a degree of similarity between corresponding keypoints based on feature descriptors and geometric proximity).
Regarding claim 3, Zhang in view of Vajda further teaches the method, wherein the cost volume is reduced and regularized for use by a plurality of different types of neural networks to obtain an optimal offset for use in determining an optimal pose of the ADV (para. [0123] [0124] [0137]; Vajda teaches generating a second feature map to optimize processing on three-dimensional tensors later used to estimate pose of the object).
Regarding claim 4, Zhang in view of Vajda further teaches the method, wherein each of the first set of keypoints and the second of keypoints is a LiDAR point (Col. 6:58-60), and wherein the first set of keypoints and the second set of keypoints have a fixed number of keypoints (Col. 18:11-15; Zhang teaches matching up the number of identified feature points).
Regarding claim 5, Zhang in view of Vajda further teaches the method, wherein selecting the first set of keypoints further comprises: traversing LiDAR points in a predetermined area around the predicted pose of the ADV to locate a plurality of candidate LiDAR points (Col. 14:36-43; Zhang teaches acquiring sensor data for a local area surrounding the vehicle), each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point (Col. 18:11-23; Zhang teaches identifying second feature points based upon a calculated distance between the locations of those in the first set and the locations of the points in the second set); evaluating a linearity of each of the candidate LiDAR points using a 3D structure tensor, wherein the linearity of each candidate LiDAR points is assigned a value based on the evaluation (Col. 25:28-41; Zhang teaches selecting a candidate transformation having the highest count); sorting the plurality of candidate LiDAR points based on their assigned values; and selecting the fixed number of candidate LiDAR points based on the sorted candidate LiDAR points (Col. 25:28-41; Zhang teaches selecting the optimized candidate transformation).
Regarding claim 6, Zhang in view of Vajda further teaches the method, wherein each newly selected LiDAR point of the fixed number of candidate LiDAR points is to maintain a predetermined distance from one or more existing LiDAR points that have been selected (Col. 18:19-29; Zhang teaches that the selected points within the second set must be within a threshold distance of the first feature point).
Regarding claim 10, Zhang in view of Vajda further teaches The method of claim 1, wherein coordinates for each of the second set of keypoints on the prebuilt point cloud map are to be computed using a transform expressed by a 2 by 2 rotation matrix and 2D translation vector (para. [0129], Vajda teaches use of a transformation matrix once the local coordinate system for the pose is defined).
Regarding claim 11, Zhang teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: selecting a first set of keypoints from an online point cloud (910, Col. 15:56-67, Col. 17:51-55; Zhang teaches extracting plurality of points corresponding to salient features in an image frame), the online point cloud generated by a light detection and ranging (LiDAR) device on the ADV (210, Col.6:58-60; Zhang teaches receiving vehicle sensor data including data collected by LIDAR); extracting a first set of feature descriptors for the first set of keypoints using a feature learning neural network running on the ADV (1020, Col. 17:61-66; Zhang teaches associating feature descriptors with each of the detected feature points in the image); locating a second set of keypoints on a pre-built point cloud map, each keypoint of the second set of keypoints corresponding to a keypoint of the first set of keypoint (1025, 1115, Col.20:62-67; Zhang teaches identifying a second set of feature points in a frame corresponding to the first set of feature points); extracting a second set of feature descriptors from the pre-built point cloud map (1030, Col. 21:1-8; Zhang teaches identifying a second set of features based upon associated feature descriptors); and estimating a position and orientation of the ADV based on the first set of feature descriptors, the second set of feature descriptors, and a predicted pose of the ADV (Col. 23:1-5; Zhang teaches determining changes in the pose of the vehicle based on the extracted first and second feature points).
	Zhang does not teach using a feature learning neural network on the ADV as a means for identifying keypoints in the acquired image frames. 
	Vajda is also in the field of computer vision and operates in the field related to object localization. Vajda teaches the method, wherein feature descriptors are extracted for a first set of keypoints using a feature learning neural network (230, 350, para. [0092]; Vajda teaches using a detection head which using a neural network to identify objects in the input features).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by incorporating the neural network that is taught by Vajda, to make the invention that identifies corresponding keypoints in acquired sensor data (Zhang) and inputs data into a feature recognizing neural network to identify different feature inputs (Vajda); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the built in computer to identify objects in features in images, further optimized for efficiency and accuracy (para. [0005], Vajda).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 12, Zhang in view of Vajda further teaches the machine-readable medium, wherein operations comprise constructing a cost volume from the first set of feature descriptors and the second of feature descriptors, each sub volume in the cost volume representing a matching cost between one of the first of keypoints and a corresponding keypoints of the second set of keypoints with a given offset (1030, 1115, Col. 18:30-44; Zhang teaches estimating a degree of similarity between corresponding keypoints based on feature descriptors and geometric proximity).
Regarding claim 13, Zhang in view of Vajda further teaches the machine-readable medium, wherein the cost volume is reduced and regularized for use by a plurality of different types of neural networks to obtain an optimal offset for use in determining an optimal pose of the ADV (para. [0123] [0124] [0137]; Vajda teaches generating a second feature map to optimize processing on three-dimensional tensors later used to estimate pose of an object).
Regarding claim 14, Zhang in view of Vajda further teaches the machine-readable medium, wherein each of the first set of keypoints and the second set of keypoints is a LiDAR point (Col. 6:58-60), and wherein the first set of keypoints and the second set of keypoints have a fixed number of keypoints (Col. 18:11-15; Zhang teaches matching up the number of identified feature points).
Regarding claim 15, Zhang in view of Vajda further teaches the machine-readable medium, wherein selecting the first set of keypoints further comprises: traversing LiDAR points in a predetermined area around the predicted pose of the ADV to locate a plurality of candidate LiDAR points (Col. 14:36-43; Zhang teaches acquiring sensor data for a local area surrounding the vehicle), each candidate LiDAR point having a predetermined density of LiDAR points in a neighborhood of that candidate LiDAR point (Col. 18:11-23; Zhang teaches identifying second feature points based upon a calculated distance between the locations of those in the first set and the locations of the points in the second set); evaluating a linearity of each of the candidate LiDAR points using a 3D structure tensor, wherein the linearity of each candidate LiDAR points is assigned a value based on the evaluation (Col. 25:28-41; Zhang teaches selecting a candidate transformation having the highest count); sorting the plurality of candidate LiDAR points based on their assigned values; and selecting the fixed number of candidate LiDAR points based on the sorted candidate LiDAR points (Col. 25:28-41; Zhang teaches selecting the optimized candidate transformation).
Regarding claim 16, Zhang in view of Vajda further teaches the method, wherein each newly selected LiDAR point of the fixed number of candidate LiDAR points is to maintain a predetermined distance from one or more existing LiDAR points that have been selected (Col. 18:19-29; Zhang teaches that the selected points within the second set must be within a threshold distance of the first feature point).
Regarding claim 20, Zhang in view of Vajda further teaches The method of claim 1, wherein coordinates for each of the second set of keypoints on the prebuilt point cloud map are to be computed using a transform expressed by a 2 by 2 rotation matrix and 2D translation vector (para. [0129], Vajda teaches use of a transformation matrix once the local coordinate system for the pose is defined).
Regarding claim 21, Zhang teaches a system for extracting point cloud features for use in localizing an autonomous driving vehicle, the system comprising: a processor; and a memory coupled to the processor to store instructions (1602, 1624), which when executed by the processor, cause the processor to perform operations, the operations including selecting a first set of keypoints from an online point cloud (910, Col. 15:56-67, Col. 17:51-55; Zhang teaches extracting plurality of points corresponding to salient features in an image frame), the online point cloud generated by a light detection and ranging (LiDAR) device on the ADV (210, Col.6:58-60; Zhang teaches receiving vehicle sensor data including data collected by LIDAR); extracting a first set of feature descriptors for the first set of keypoints using a feature learning neural network running on the ADV (1020, Col. 17:61-66; Zhang teaches associating feature descriptors with each of the detected feature points in the image); locating a second set of keypoints on a pre-built point cloud map, each keypoint of the second set of keypoints corresponding to a keypoint of the first set of keypoint (1025, 1115, Col.20:62-67; Zhang teaches identifying a second set of feature points in a frame corresponding to the first set of feature points); extracting a second set of feature descriptors from the pre-built point cloud map (1030, Col. 21:1-8; Zhang teaches identifying a second set of features based upon associated feature descriptors); and estimating a position and orientation of the ADV based on the first set of feature descriptors, the second set of feature descriptors, and a predicted pose of the ADV (Col. 23:1-5; Zhang teaches determining changes in the pose of the vehicle based on the extracted first and second feature points).
	Zhang does not teach using a feature learning neural network on the ADV as a means for identifying keypoints in the acquired image frames. 
	Vajda is also in the field of computer vision and operates in the field related to object localization. Vajda teaches the method, wherein feature descriptors are extracted for a first set of keypoints using a feature learning neural network (230, 350, para. [0092]; Vajda teaches using a detection head which using a neural network to identify objects in the input features).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by incorporating the neural network that is taught by Vajda, to make the invention that identifies corresponding keypoints in acquired sensor data (Zhang) and inputs data into a feature recognizing neural network to identify different feature inputs (Vajda); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the built in computer to identify objects in features in images, further optimized for efficiency and accuracy (para. [0005], Vajda).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Rabinovich (US Patent Application Pub. No. 2019/0147341 A1) teaches a fully convolutional interest point detection and description via homographic adaptation. 
Li (US Patent Application Pub. No. 2019/0220993 A1) teaches a pose estimation method for a displaying a virtual object using an estimated pose.
Stumm (US Patent Pub. No. 11,079,492 B1) teaches condition dependent parameters for large-scale localization and mapping. 
Allowable Subject Matter
Claims 7 – 9 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664